 
Exhibit 10.1


SUBSCRIPTION AGREEMENT


AN OFFERING OF COMMON STOCK


BY


[logo.jpg]


Up to 6,000,000 Common Shares
Share Price $0.25


IRONWOOD GOLD CORP.
A NEVADA CORPORATION
7047 E. Greenway Parkway #250
Scottsdale, AZ 85254
 
1

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT INSTRUCTIONS


This Subscription Agreement (the “Agreement”) relates to the purchase of shares
of common stock in Ironwood Gold Corp., a Nevada corporation (the “Company”) as
described in the Offering Memorandum dated October 28, 2009 (the “Offering
Memorandum”). The purchase price is $0.25 per share.


INSTRUCTIONS FOR SUBSCRIPTION:


 
·
PLEASE READ CAREFULLY the Offering Memorandum which describes the securities
which you are purchasing.



 
·
PLEASE READ AND COMPLETE THE ATTACHED SUBSCRIPTION AGREEMENT.



Please be sure to:


-
Fill in your name and other data requested on the first page.



-
Confirm (by choosing the appropriate boxes in the Subscription Agreement) that
you are an Accredited Investor.

-
For non-U.S. Persons, confirm (by initialing the appropriate box in the
Subscription Agreement) that you are not a U.S. Person as defined in Regulation
S.



-
Complete all items on the signature pages.



 
·
RETURN YOUR EXECUTED SUBSCRIPTION DOCUMENT together with your payment as
follows:



By Check: Please return your Subscription Agreement and check in the amount of
your investment made out to Ironwood Gold Corp.’s legal counsel at the following
address:


Weintraub Genshlea Chediak
400 Capitol Mall Suite 1100
Sacramento CA 95814
Tel: (916) 558 6031
Fax: (916) 446-1611


By Wire Transfer: Please return your Subscription Agreement via mail, electronic
mail (mlee@weintraub.com) or facsimile and wire your investment with the
following instructions:


For Domestic Wires:


Bank:


Contact:


Account Name:
Account Number:
ABA No.:
For further credit to:


For International Wires:


Beneficiary Bank:
 
2

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
Beneficiary:


Beneficiary Customer:


Remittance Info:


 
·
IRONWOOD GOLD CORP. WILL NOTIFY YOU OF THE ACCEPTANCE OF YOUR PROPOSED
INVESTMENT (Ironwood Gold Corp. will notify you to confirm receipt of the
Subscription Agreement and the requisite funds and acceptance of your proposed
investment.)


 
3

--------------------------------------------------------------------------------


 
Exhibit 10.1


--------------------------------------------------------------------------------

 
IRONWOOD GOLD CORP.
A NEVADA CORPORATION
 

--------------------------------------------------------------------------------

 
Subscription Agreement


Name of Subscriber:
         
Number of Shares Purchased:
         
Subscription Amount:
   



1. Subscription. The undersigned hereby subscribes to the number of shares set
forth above of the common stock of Ironwood Gold Corp. par value $0.001 (the
“Investment Securities”) a corporation organized and existing under the laws of
the State of Nevada (the “Company”), and agrees to pay for such Investment
Securities the amount set forth above in cash or by check, subject to the
Company’s acceptance of this subscription and execution and delivery of a copy
of this subscription agreement signed by the Company.  Upon the Company’s
acceptance of the undersigned’s subscription agreement, the Company may release
funds from escrow against issuance of certificates representing the Investment
Securities purchased by the undersigned.


2. Agreements and Understandings of the Undersigned. The undersigned agrees and
understands that:


2.1. The Offering Memorandum describing the Company and the Investment
Securities, together with this subscription agreement (the “Investment
Documents”) has been furnished to the undersigned prior to execution of this
subscription agreement and the undersigned has been given the time required to
read such materials, alone or with the undersigned's advisor(s). The undersigned
acknowledges that the Offering Memorandum supersedes any prior information
provided to the undersigned.


2.2. If the undersigned has made any deposit, escrow or other payment in whole
or in part toward the purchase of the Investment Securities offered hereby
before executing this subscription agreement, the undersigned may elect to
either: (i) ratify the undersigned's investment and receive a credit in full for
such payment by execution of this subscription agreement; or (ii) have returned
on demand the full amount of such payment, less distributions received by the
undersigned, if any, without any interest, at which time the undersigned will
have no interest in or further obligation in regard to the Investment Securities
offered hereby.


2.3. The undersigned (or the entity for which the undersigned is acting, if any)
will not offer or sell all or any part of the undersigned's Investment
Securities until and unless the Investment Securities are registered under the
Securities Act of 1933, as amended and under applicable state laws or unless the
undersigned has delivered to the Company an opinion of counsel satisfactory to
it that such registration is not required.


2.4. No Federal or state agency has made any finding or determination as to the
fairness for investment, nor recommendation or endorsement, of the Investment
Securities.


2.5. The undersigned agrees: (a) to supply the Company with any and all
information necessary so that the Company may satisfy any and all United States
legal reporting requirements; and (b) to indemnify the Company for any liability
incurred by the Company as a result of its failure to withhold any taxes or
comply with any reporting requirements because the undersigned did not provide
the necessary information to the Company to enable it to withhold the necessary
taxes or fully comply with such requirements. Furthermore, if the undersigned is
a foreign investor who fails to timely file U.S. Internal Revenue Service Form
4224 with the Company, the undersigned agrees, at the request of the Company, to
execute any and all documents and instruments requested by the Company in order
to consummate a sale or disposition of the Investment Securities as required to
comply with law.
 
4

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
2.6. If the undersigned is an organization (other than a cooperative described
in Section 521 of the Internal Revenue Code of 1986, as amended) whose income
from the Company will be exempt from United States income tax, the undersigned
shall so advise the Company.


2.7. THE OFFERING OF THESE SECURITIES IS NOT REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. AS SUCH THE UNDERSIGNED MUST BEAR THE ECONOMIC RISK OF THE
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES CANNOT BE
SOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. RESTRICTIONS WILL BE PLACED ON
THE TRANSFERABILITY OF THE SECURITIES.


2.8. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE STATE OR
JURISDICTION OF THE UNDERSIGNED'S RESIDENCE NOR HAS THE STATE OR JURISDICTION OF
THE UNDERSIGNED'S RESIDENCE PASSED UPON THE ACCURACY OR ADEQUACY OF ANY
INFORMATIONAL MATERIALS.


2.9. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR
ADEQUACY OF ANY INFORMATIONAL MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.


2.10. THE COMPANY RESERVES THE RIGHT TO APPROVE OR DISAPPROVE EACH INVESTOR, AND
ACCEPT OR REJECT ANY OFFERS TO PURCHASE SECURITIES IN WHOLE OR IN PART IN THE
COMPANY’S SOLE DISCRETION.


2.11. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT
BEEN QUALIFIED WITH THE STATE OF NEVADA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH QUALIFICATION IS
UNLAWFUL.  PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE COMPANY, THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION BEING
AVAILABLE.


2.12. The undersigned acknowledges that the Offering Memorandum includes many
forward-looking statements and projections concerning the Company and its
business including without limitations statements concerning future expected
revenues, anticipated expense levels, expected future capital needs, anticipated
future market sizes, permit approval timelines and requirements, and other
matters.  The undersigned acknowledges having reviewed the risk factors and
cautionary language in the Offering Memorandum relating to such statements and
understands that actual future results of the Company will likely differ from,
and could be materially worse than, the results contemplated by such
forward-looking statements and projections.


3. Representations and Warranties of the Undersigned. The undersigned personally
represents and warrants that:


3.1. The undersigned has reached the age of majority in the state or country in
which the undersigned resides.


3.2. The undersigned (or the entity for which the undersigned is acting, if any)
intends to retain indefinitely, and has no present arrangement, understanding or
agreement for disposing of the Investment Securities and takes such Investment
Securities solely for the account of the name(s) which appear below.


3.3. If a trust, corporation, partnership, or other entity, the undersigned: (i)
is duly organized and validly existing under the laws of the state of its
formation; (ii) is duly authorized and empowered to purchase the Investment
Securities; (iii) was not organized exclusively for the purpose of acquiring the
Investment Securities and has an independent reason for existence beyond such
investment; (iv) has duly authorized the signatory hereto to execute this
subscription agreement on behalf of the undersigned, and, upon such execution,
the subscription agreement and any related documents shall be a binding
obligation of the undersigned; and (v) will, upon request of counsel to the
Company, furnish evidence of the representations and warranties of this
subparagraph, including certified copies of the certificate (articles) of
incorporation, articles of (limited) partnership, or other creating or
implementing documents.  The undersigned further agrees to furnish any other
documents relating to authority to act on behalf of any other entity.
 
5

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
3.4. The undersigned is an “Accredited Investor” as defined in Regulation D
under the Securities Act of 1933, as amended. The undersigned has such knowledge
and experience in financial and business matters that the undersigned is capable
of evaluating the merits and risks of the prospective investment.


3.5. It has been called to the undersigned's attention that this investment
involves a high degree of risk, and no assurances are or have been made
regarding the economic advantages, if any, which may inure to the benefit of
investors. The economic benefit from an investment in the Investment Securities
depends on the ability of the Company to successfully conduct its business
activities. The accomplishment of such goals in turn depends on many factors
beyond the control of the Company or its management. Accordingly, the
suitability for any particular investor of a purchase of the Investment
Securities will depend upon, among other things, such investor's investment
objectives and such investor's ability to accept speculative risks, including
the risk of a total loss of investment in the Investment Securities. The
undersigned and the undersigned's advisor(s), if any, have carefully reviewed
and understand the risk of, and other considerations relating to, a purchase of
the Investment Securities.


3.6. The undersigned is able to bear the economic risks of this investment, is
able to hold the Investment Securities for an indefinite period of time, and has
sufficient net worth to sustain a loss of the entire investment in the Company
in the event such loss should occur.


3.7. The undersigned and the undersigned's advisor(s), if any, have relied only
upon the information contained in the Investment Documents made available to the
undersigned and the undersigned's advisor(s). Any other information concerning
this offering, whether oral or written, may be incomplete or inaccurate. Only
the Investment Documents are intended to be a complete description of the
offering and its terms.


3.8. The Company has answered all inquiries that the undersigned and the
undersigned's advisor(s), if any, have made of it concerning the Company or any
other matters relating to the business and proposed operation of the Company and
the offer and sale of the Investment Securities. No oral statement, printed
material, or inducement which is contrary to the information contained in the
Investment Documents has been given or made by or on behalf of the Company to
the undersigned or the undersigned's advisor(s), if any.


3.9. All of the representations and information provided by the undersigned in
this subscription agreement and any additional information which the undersigned
has furnished to the Company with respect to the undersigned’s financial
position and business experience are accurate and complete as of the date that
this subscription agreement was executed by the undersigned. If there should be
any material adverse change in such representations or information prior to the
sale of the Investment Securities subscribed for herein to the undersigned, the
undersigned will immediately furnish accurate and complete information
concerning any such material change to the Company.


3.10. The undersigned represents, if the undersigned is subject to the Employee
Retirement Income Security Act of 1974 ("ERISA"), that in making the proposed
investment the undersigned is aware of and has taken into consideration the
diversification requirements of Section 404(a)(1)(C) of ERISA, and has concluded
that the proposed investment is a prudent one.


3.11. The undersigned understands that the issuance of the Investment Securities
to the undersigned has not been registered under the Securities Act in reliance
upon one or more specific exemptions therefrom, including Regulation D and/or
Regulation S, which exemption depends upon, among other things, the accuracy of
the undersigned’s representations made in this Agreement. The undersigned
understands that the Investment Securities must be held indefinitely unless
subsequently registered under the Securities Act and qualified under applicable
state securities laws, or unless an exemption from such registration and
qualification requirements is otherwise available. The undersigned acknowledges
that the Company has no obligation to register or qualify the Investment
Securities for resale. The undersigned acknowledges that the Company will refuse
to register any transfer of any Investment Securities that is not made in
accordance with the provisions of Regulation S, registered pursuant to the
Securities Act or otherwise exempt from such registration. The undersigned
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Investment
Securities, and requirements relating to the Company which are outside of the
undersigned’s control, and which the Company is under no obligation and may not
be able to satisfy. The undersigned has been independently advised as to the
applicable holding period imposed in respect of the Investment Securities by
securities legislation in the jurisdiction in which the undersigned resides and
confirms that no representation has been made respecting the applicable holding
periods for the Investment Securities in such jurisdiction and it is aware of
the risks and other characteristics of the Investment Securities and of the fact
that the undersigned may not resell the Investment Securities except in
accordance with applicable securities legislation and regulatory policy.
 
6

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
3.12. Regulation S; Non-U.S. Person Status.  For purposes of compliance with the
Regulation S exemption for the offer and sale of Investment Securities to
non-U.S. Persons, if the undersigned is not a “US Person,” as such term is
defined in Rule 902(k) of Regulation S, the undersigned has initialed the
following representation (please initial below if applicable):


_______       The undersigned is a person or entity that is outside the United
States and is not a “US Person,” as such term is defined in Rule 902(k) of
Regulation S.1


If the undersigned is a non-U.S. Person, then the undersigned makes the
following representations, warranties and covenants:
 

--------------------------------------------------------------------------------

1
Regulation S provides in part as follows:

 
 
1.
"U.S. person" means:  (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)) who
are not natural persons, estates or trusts.

 
 
2.
The following are not "U.S. persons": (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 
7

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
3.12.1. The undersigned is not acquiring the Investment Securities for the
account or benefit of a US Person.


3.12.2. If the undersigned is a legal entity, it has not been formed
specifically for the purpose of investing in the Company.
 
3.12.3. The undersigned has been independently advised as to the applicable
holding period imposed in respect of the Investment Securities by securities
legislation in the jurisdiction in which it resides and confirms that no
representation has been made respecting the applicable holding periods for the
Investment Securities in such jurisdiction and it is aware of the risks and
other characteristics of the Investment Securities and of the fact that holders
of Investment Securities may not be able to resell the Investment Securities
except in accordance with applicable securities legislation and regulatory
policy.
 
3.12.4. To the knowledge of the undersigned, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Investment Securities being offered. Such activity
includes, without limitation, the mailing of printed material to investors
residing in the United States, the holding of promotional seminars in the United
States, and the placement of advertisements with radio or television stations
broadcasting in the United States or in publications with a general circulation
in the United States, which discuss the offering of the Investment
Securities.  To the knowledge of the undersigned, the Investment Securities were
not offered to the undersigned through, and the undersigned is not aware of, any
form of general solicitation or general advertising, including without
limitation, (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.
 
3.12.5. The undersigned will offer, sell or otherwise transfer the Investment
Securities, only (A) pursuant to a registration statement that has been declared
effective under the Securities Act, (B) pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S in a transaction
meeting the requirements of Rule 904 (or other applicable Rule) under the
Securities Act, or (C) pursuant to another available exemption from the
registration requirements of the Securities Act, subject to the Company’s right
prior to any offer, sale or transfer pursuant to clauses (B) or (C) to require
the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Company for the purpose of determining the
availability of an exemption.
 
3.12.6. The undersigned will not engage in hedging transactions involving the
Investment Securities unless such transactions are in compliance with the
Securities Act.
 
3.12.7 The undersigned represents and warrants that the undersigned (or the
entity for which the undersigned is acting, if any) is not a citizen of the
United States or Canada and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The undersigned understands that the
Company may rely upon the representations and warranty of this paragraph as a
basis for an exemption from registration of the Investment Securities under the
Securities Act of 1933, as amended, and the provisions of relevant state
securities laws.
 
4. “Accredited Investor” Status. The undersigned falls within one of the
following definitions of Accredited Investor.


For individuals: (Please initial the category that applies)


 
_______
(a) The undersigned is a natural person whose individual net worth, or joint net
worth with spouse, exceeds $1,000,000 at the time of purchase of the Investment
Securities.

 
8

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
 
_______
(b) The undersigned is a natural person who had an individual income in excess
of $200,000 in each of the last two years or joint income with spouse in excess
of $300,000 in each of those years and reasonably expects to reach the same
income level in the current year.



 
_______
(c) The undersigned is either a director, executive officer or general partner
of the Company, or a director, executive officer or general partner of a general
partner of the Company



The undersigned further certifies that: (i) the undersigned has the capacity to
protect the undersigned's interests in this investment; (ii) the undersigned is
able to bear the economic risks of this investment; and (iii) the amount of the
investment does not exceed 10% of the undersigned's net worth or joint net worth
with spouse.


For entities: (Please initial the category that applies)


 
_______
(d) The undersigned is an institutional investor as provided in Rule 501(a)(1)
of Regulation D under the Securities Act of 1933.



 
_______
(e) The undersigned is a private business development company within the meaning
of Section 202(a)(22) of the Investment Advisers Act of 1940.



 
_______
(f) The undersigned is any organization described in Section 501(c)(3) of the
Internal Revenue Code, not formed for the specific purpose of acquiring the
Investment Securities, with total assets in excess of $5,000,000.



 
_______
(g) The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the special purpose of acquiring the Investment Securities, whose
investment is directed by a person described in Rule 506(b)(2)(ii) of Regulation
D under the Securities Act of 1933.



 
_______
(h) The undersigned is an entity owned entirely by any of the persons described
in subparagraphs (a) through (g) above.



5. Acceptance and Conditions of Investment.


The undersigned agrees and is aware that:


5.1. The Company reserves the unrestricted right to reject any subscription, and
no subscription will be binding unless and until accepted by it.


5.2. One or more of the following legends in substantially the following form,
or such other form as is reasonably satisfactory to the Company, will be placed
on any certificate(s) evidencing the Investment Securities (for Investment
Securities that are not being offered pursuant to Regulation S, the Company may
eliminate references to Regulation S from the legend):


THE SHARES TO WHICH THIS CERTIFICATE RELATES HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THEY ARE
BEING OFFERED PURSUANT TO, AMONG OTHER EXEMPTIONS FROM REGISTRATION, A SAFE
HARBOR FROM REGISTRATION UNDER REGULATION S PROMULGATED UNDER THE ACT.  SUCH
SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFEFRRED IN THE UNITED
STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN REGULATION S) UNLESS THE
SECURITIES ARE REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
SUCH OFFERS, SALES AND TRANSFERS ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS, AND IN COMPLIANCE WITH THE
PROVISIONS OF THIS AGREEMENT.  THE ISSUER MAY REQUIRE AN OPINION OF LEGAL
COUNSEL TO THE HOLDER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, TO THE EFFECT THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH LAWS.
 
9

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 
6.3. Stop transfer instructions will be placed with respect to the Investment
Securities so as to restrict resale or other transfer thereof subject to further
items hereof, including the provisions of the legend set forth above.


6.4. Unless otherwise provided by law, the legend and stop transfer instructions
described above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the undersigned of certificate(s) or
other document(s) for transfer.


7. Accuracy of Information Given. The undersigned certifies that the undersigned
has given the information contained herein to the best of the undersigned's
knowledge and answers thereto are complete and accurate. The undersigned agrees
that the foregoing representations and warranties shall survive the purchase of
the Investment Securities as well as any acceptance of this subscription for the
Investment Securities.


8. Indemnification. The undersigned acknowledges that the undersigned
understands the meaning and legal consequences of the representations and
warranties hereof, and hereby agrees to indemnify and hold harmless the Company,
its affiliates, attorneys, accountants, agents, employees and any selling
securityholder from and against any and all loss, damage or liability,
including, without limitation, reasonable attorneys fees incurred as a result of
such breach, due to or arising out of a breach of any such representations or
warranties. This indemnification shall not require that the Company shall have
been determined by any Federal, state or other authority or person to have
qualified for any exemption from the registration provisions of Federal or state
securities laws, rules or regulations.


9. Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law. This Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the undersigned. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
10

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

--------------------------------------------------------------------------------

IRONWOOD GOLD CORP.
A NEVADA CORPORATION

--------------------------------------------------------------------------------

 
Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

Name of Subscriber



--------------------------------------------------------------------------------

Street



--------------------------------------------------------------------------------

City, State, Zip Code



--------------------------------------------------------------------------------

Phone Number



--------------------------------------------------------------------------------

Email Address



--------------------------------------------------------------------------------

$ Amount of Subscription



--------------------------------------------------------------------------------

Social Security Number / Taxpayer Identification Number


Status:
(   )
Individual
(   )
Corporation
           
(   )
Trust
(   )
Partnership
           
(   )
IRA
(   )
Other _______________________________
       
                             (please describe)



Title to be Taken By (if not individual):



 
(   )
Joint Tenant with ______________________________________
   
                                                      (name of co-tenant)
       
(   )
Other (describe):  _______________________________________

 

     
Signature
 
Date



THE FOLLOWING ACCEPTANCE IS TO BE COMPLETED BY THE COMPANY


The above Subscription Agreement is accepted and effective this ______ day of
_______________ 2009.
 
11

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
 
IRONWOOD GOLD CORP.
 
A Nevada Corporation
       
Signed:
   
By:
   
Title:
 

 
12

--------------------------------------------------------------------------------


 